Name: Commission Implementing Regulation (EU) NoÃ 1260/2011 of 2Ã December 2011 amending Regulation (EU) NoÃ 945/2010 adopting the plan allocating to the Member States resources to be charged to the 2011 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the EU and derogating from certain provisions of Regulation (EU) NoÃ 807/2010
 Type: Implementing Regulation
 Subject Matter: trade policy;  cooperation policy;  social protection;  processed agricultural produce
 Date Published: nan

 3.12.2011 EN Official Journal of the European Union L 320/24 COMMISSION IMPLEMENTING REGULATION (EU) No 1260/2011 of 2 December 2011 amending Regulation (EU) No 945/2010 adopting the plan allocating to the Member States resources to be charged to the 2011 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the EU and derogating from certain provisions of Regulation (EU) No 807/2010 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular points (f) and (g) of Article 43, in conjunction with Article 4 thereof, Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (2), and in particular Article 3(2) thereof, Whereas: (1) Taking into account that the availability of intervention stocks for the supply of the scheme for food distribution to the most deprived persons in the 2012 annual plan adopted by Commission Implementing Regulation (EU) No 562/2011 (3) is substantially reduced as compared to the previous years, it is appropriate to extend the implementation period of the 2011 annual plan adopted by Commission Regulation (EU) No 945/2010 (4) in order to allow the Member States to complement the foodstuffs to be distributed to the final recipients under the 2012 annual plan with resources that could be saved under the 2011 annual plan. (2) As a result of appeals launched against tender procedures and delays in the relevant judicial procedures, Greece has been unable to complete payments for certain purchases of food products in the market and to withdraw a part of the allocated quantity of butter from Union intervention stocks. The Greek authorities submitted to the Commission a request for the extension of the deadline fixed by Article 3(3) of Commission Regulation (EU) No 807/2010 of 14 September 2010 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Union (5), and of the deadline fixed by Article 4 of Regulation (EU) No 945/2010. Portugal presented a similar request relating to the deadline for payment operations fixed by Article 3(3) of Regulation (EU) No 807/2010. In view of the difficult financial situation faced by these Member States, it is appropriate to allow them to complete payment operations for products mobilised on the market and to allow the withdrawal of the remaining quantities of intervention stocks, so that these allocations remain available to increase the quantity of food products distributed to the most deprived people. It is, therefore, necessary to grant an extension of those two deadlines. In order to ensure equal treatment of Member States, the derogations should cover all payment operations for products mobilised on the market and all withdrawals of dairy products from intervention stocks under the 2011 annual plan. As the deadline for the payment operations for products mobilised on the market was set at 1 September and for the withdrawal of dairy products from Union intervention stocks at 30 September, these two derogations should apply retroactively. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 945/2010 is amended as follows: (1) the following Article 3a is inserted: Article 3a By way of derogation from Article 3(1) of Regulation (EU) No 807/2010, the implementation period of the 2011 annual distribution plan shall finish on 29 February 2012.; (2) in Article 4, the first paragraph is replaced by the following: By way of derogation from the first and third subparagraphs of Article 3(2) of Regulation (EU) No 807/2010, for the 2011 distribution plan, withdrawal of butter and skimmed milk powder from intervention stocks shall take place from 1 June to 31 December 2011. The expenses arising from keeping the allocated quantities of butter and skimmed milk powder in intervention stocks between 30 September and the date of the actual withdrawal from intervention storage shall be born by the Member State to which the products are allocated under the 2011 distribution plan.; (3) the following Article 5a is inserted: Article 5a By way of derogation from Article 3(3) of Regulation (EU) No 807/2010, for the 2011 annual distribution plan, payment operations for products to be supplied by the operator shall, in case of products to be mobilised on the market under Article 2(3)(a)(iii) and (iv) of Regulation (EU) No 807/2010, be closed before 31 December 2011.. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. Article 1, points (2) and (3) shall apply from 31 August 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 December 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 349, 24.12.1998, p. 1. (3) OJ L 152, 11.6.2011, p. 24. (4) OJ L 278, 22.10.2010, p. 1. (5) OJ L 242, 15.9.2010, p. 9.